In an action, inter alia, to recover damages for emotional distress, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Jonas, J.), dated March 12, 2001, which granted those branches of the defendant’s motion pursuant to CPLR 3211 (a) (7) which were to dismiss the second, third, fifth, sixth, and seventh causes of action.
Ordered that the order is affirmed, with costs.
It is well established that a pet owner in New York cannot recover damages for emotional distress caused by the negligent killing of a dog (see, Gluckman v American Airlines, 844 F Supp 151; Jason v Parks, 224 AD2d 494; Fowler v Town of Ticonderoga, 131 AD2d 919; Young v Delta Air Lines, 78 AD2d 616). O’Brien, J. P., Florio, Schmidt and Smith, JJ., concur.